Lee J.,
dissenting.
It is true that the courts of nine states and the Supreme Court of the United States have upheld the validity of the so-called “Green River” ordinance, but eleven states, including Arkansas, Florida, Iowa, Kentucky, Maryland, Nebraska, New Jersey, Oklahoma, South Carolina, Texas and Virginia, have held such ordinances invalid. See 35 A. L. R. 2d, pages 358-9-60. Thus a majority, in point of numbers, is against the validity of such ordinances. Day was engaged in the business of a photographer. This is a lawful business, and I do not think a municipality can prohibit carrying on a lawful business unless it is a nuisance per se. King v. City of Louisville, 207 Miss. 612, 42 So. 2d 813; City of Kosciusko v. No Equal Textile Co., 139 Miss. 220, 104 So. 102; Crittenden v. Town of Booneville, 92 Miss. 277, 45 So. 723.
It is true that legislative authority was granted the municipality under Chapter 491, Laws of 1950, Section 3374-131, Code of 1942 Annotated, to adopt reasonable ordinances for the regulation of traveling photographers but such business can not be destroyed under the guise *208of regulation. Johnson v. Philadelphia, 94 Miss. 34, 47 So. 526; Dart v. City of Gulfport, 147 Miss. 534, 113 So. 441; Town of McCool v. Blaine, 194 Miss. 221, 11 So. 2d 810.
A vital and necessary part of the business of a traveling photographer is the taking of orders. Under this ordinance, the solicitor can not go to a home until he has first had an invitation to do so. How is he going to get the invitation? It is said that he may use the telephone. Bitt what if the householder has no telephone? It is again said that he may use the mail. But, as a practical proposition how many people will answer letters inquiring if the writer may have permission to call and demonstrate his goods or wares? The use of radio or television is likewise not feasible. It seems to me that this so-called regulation of the business in fact destroys the business, because the traveling photographers will be unable to obtain orders for their goods.
Aggressiveness is the watchword of successful business in this age in which we live. Since when has it become necessary for a householder to have the government save him from the annoyance of a salesman, who is endeavoring to dispose of his goods and merchandise? If he does not wish to buy, he can simply say so; and he should have the intestinal fortitude to say no, rather than to fall back on the edicts of a paternalistic government.
I think the ordinance is invalid and it should be nullified.